Title: Journal of Jonathan Williams, Jr., of His Tour with Franklin and Others through Northern England, [28 May 1771]: résumé
From: Williams, Jonathan Jr.
To: 


This journal contains the only evidence we have of Franklin’s journey through the north with John Canton, Dr. Ingenhousz, and young Williams. Proper names are never mentioned after the beginning, and it is not clear that all the travelers saw everything that Williams did, or shared his absorption with the details of the industrial processes that they encountered. We have omitted or condensed most of these details, despite their value for the economic historian, because we do not know how much attention they received from his companions in general and Franklin in particular. But the four clearly did their sightseeing together, and the chief value of the journal is to establish their itinerary and thereby reveal the pattern of their interests. They had a wide-ranging curiosity about the various developments that have since come to be called the Industrial Revolution. The north had given it birth, and their trip was designed to explore its wonders.
 
< [May 28, 1771.] The travelers left London on May 18 at nine in the morning, and at nine that evening they reached Northampton. On entering the town they admired the cross erected by Edward I to mark the route of Queen Eleanor’s funeral procession. At five the next morning they set out for Matlock Bath by way of Leicester. On the 20th they traveled in leisurely fashion through Derbyshire. From Matlock Bath they went to Bakewell, and stopped to visit a marble mill; Williams was much interested in the water-driven saws and polishers. By that evening they were at Castleton, where they explored the cavern then called the Devil’s Arse. They went into it by water for 750 yards, some of the way by boat (at times lying on their backs when the roof was little more than a foot above them), and some of the way on the backs of guides. On the 21st they arrived at Manchester early in the morning; they walked round the town, visited a school for poor boys and admired its old and well stocked library, and then embarked in a luxurious horse-drawn boat on the Duke of Bridgewater’s canal and followed it to its end in the Duke’s coal mines. “The Canal goes over a Bridge and that Bridge over a River Navigable for Boats of 30 Tons which bring Goods from several parts of the Country to this Bridge, and then by a Crane they are hoisted into the Canal and are carried about the Country several Ways; under this Bridge by the Side of the River is a Road so that when a Boat is on the Canal, another Boat may be sailing and a Carriage going at the same Time under it.” The last thousand yards to the first coal face were subterranean. The party observed the miners at work in cramped quarters, and watched the coal being brought out and loaded into a forty-ton canal boat, which a single horse then pulled to Manchester. There the canal again tunneled under a hill to a large hole, running up to the surface, through which a water-driven crane unloaded the coal.
The next morning the travelers left Manchester and reached Leeds by evening. On the 23rd they visited the cloth hall at Leeds, where each subscriber had a booth for selling his wares on market days; the hall was then almost empty because of the demands of the American trade, which had raised the price by sixpence a yard. The travelers then called on Joseph Priestley, “who made some very pretty Electrical Experiments and some on the different properties of different kinds of Air.” The next day they changed carriages at Wakefield, stopped for a tour of the Marquis of Rockingham’s country estate, and arrived that evening at Sheffield. On the morning of the 25th they went to see a factory making articles of silver-plated copper, and in the afternoon to inspect the ironworks and manufacture of tin plate at nearby Rotherham, and to visit an ironworks where they “saw them Melting the Iron Ore and casting Potts, etc., which is perform’d as in America.” What impressed Williams was the furnace, fired with charcoal and coal cinders, and the bellows driven by a water wheel. “It appeared particularly Odd to see a small River of liquid Iron running from the Furnace into the Recevoir and from thence carried in Ladles like hot broth. The Labourers have 14d. per Day their Work is extreme hard and in summer Time must be very disagreeable.”

The party returned to Sheffield for the night, and the next day toured the sumptuous home of the Duke of Devonshire at Chatsworth. “Even the Window Frames of this House are gilt on the outside.” That evening they reached Derby; the next morning they visited the china and pottery manufactures there, and a silk mill where a single wheel “produces 97,000 Motions by communication down to a little Wheel of about 4 Inches Diameter. There are nigh 63,700 Reels constantly Turning and the twist process is tended by Children of about 5 or 7 Years old and one Child does the Business of 63 persons.”
The same day the group continued by way of Burton-on-Trent (“remarkable for good Ale”), Lichfield, and Sutton Coldfield to Birmingham. On the morning of the 28th they visited Matthew Boulton’s Soho ironworks, which employed 700 people. Its products were extremely varied, from farthing buttons to hundred-guinea ornaments. “We went through his Works but there was so much and we staid so little While, that it is almost impossible for the strongest Memory to retain it. The Work of a Button has 5 or 6 branches in it each of which is performed in a second of Time. He likewise works plated Goods—Watch Rings and all kinds of hard ware all of which is performed by Machinery in such a Manner that Children and Women perform the greatest part of it.”>
